Citation Nr: 0002597	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  A final 
November 1996 decision of the Board had denied reopening of a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


FINDINGS OF FACT

1.  In a decision of November 1996, the Board found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  Evidence presented or secured since the November 1996 
Board decision is not new and is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).

2.  Evidence received since the November 1996 Board decision 
denying entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is not new and 
material, and the veteran's claim has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops a 
psychosis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (1999).

A Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104 (West 1991).  However, 38 U.S.C.A. § 5108 states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  In this case, as there is a prior 
final Board decision in November 1996, the claim may not be 
reopened and allowed unless new and material evidence is 
presented or secured.  Consequently, the evidence that must 
be considered in determining whether there is a basis for 
reopening this claim is that evidence added to the record 
since the November 1996 Board decision, the last disposition 
in which the appellant's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc) (1999); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  The RO advised the veteran of the standard for 
new and material evidence, including the text of 38 C.F.R. 
§ 3.156(a) in the March 1998 statement of the case; however, 
in the same statement of the case, the RO also advised the 
veteran that the standard for reviewing whether there was new 
and material evidence included the "reasonable possibility of 
changing the outcome" test (see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  However, the Board finds that appellant 
review at this time causes no prejudice to the veteran because 
the Board's review of the claim under the more flexible Hodge 
standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1999).

The evidence which was of record at the time of the prior 
final disallowance of the veteran's claim by the Board in 
November 1996 included service medical records, which did not 
reveal any psychiatric treatment, including a separation 
examination which did not note any complaints, findings, or 
diagnoses of any psychiatric disorders.  The remaining 
evidence which was of record in November 1996 is summarized 
below.  

Treatment notes from the Wayne Correctional Center from 
January 1981 until March 1982 revealed that the veteran was 
diagnosed with schizophrenia, simple paranoid type, by 
history, in January 1981.  There were no findings or 
diagnoses as to PTSD.  Records from the Dorothea Dix Hospital 
and the Cherry Hospital show that, in October 1975, the 
veteran had been admitted to the Dorothea Dix hospital for 
evaluation of competency to stand trial on a charge of 
assault with a deadly weapon, and was found competent to 
stand trial, and diagnosed with acute schizophrenic episode, 
treated, improved.  The hospital records reflected that he 
reported, for historical purposes, that he had had trouble 
with his nerves since leaving service in 1973.  In May 1976 
the veteran was admitted to the Cherry Hospital, in a 
hospitalization compelled by the court.  The psychiatric 
impression was personality disorder, antisocial.  The 
treatment records showed no history of medical treatment 
earlier than July 1975.
 
Treatment notes from October 1976 until February 1984 from 
the North Carolina Department of Corrections revealed that 
the veteran was referred to the Mental Health Clinic at 
Central Prison numerous times.  The veteran was diagnosed in 
August 1977 with catatonic schizophrenia in fair remission, 
in November 1980 with schizophrenia, paranoid type, and in 
November 1984, with schizophrenia, chronic, paranoid type.  
There were no findings or diagnoses of PTSD.
 
As an outpatient at Southeast Mental Health from March 1984 
until January 1985, the veteran was diagnosed, in pertinent 
part, with alcohol abuse, episodic; schizophrenia, catatonic 
in remission; and anti-social personality disorder.  There 
were no findings or diagnoses of PTSD.
 
In November 1984, the veteran was admitted to Cherry 
Hospital, where he was diagnosed with schizophrenia, paranoid 
type, and antisocial personality disorder.  There were no 
findings or diagnoses of PTSD.
 
In February 1985, the veteran was hospitalized and a VA 
psychological evaluation was administered.  The diagnoses 
were schizophrenia, paranoid type in partial remission, and 
mixed personality disorder with paranoid and antisocial 
features.  There were no findings or diagnoses of PTSD.
 
In July 1985, the veteran was admitted to Southeastern Mental 
Health requesting medication that he had received in prison.  
He was diagnosed with alcohol abuse, episodic; schizophrenia 
catatonic, in remission; and antisocial personality disorder.  
There were no findings or diagnoses of PTSD.
 
 In August 1985, a Social Security Administration decision 
was received.  The records reflected the diagnosis of 
paranoid schizophrenia, and there was ample evidence of 
alcoholism, drug addiction, and antisocial acting out.  The 
veteran was found to be "disabled."  Reference was made to 
records showing treatment no earlier than July 1975, with 
reported onset of symptoms 2 months previous.
 
A discharge summary, dated in May 1985, from the Mental 
Health Clinic at Central Prison was received in August 1985.  
The veteran was referred to the facility because he was 
described as homicidal, paranoid and experiencing auditory 
hallucinations.  The veteran was diagnosed with 
schizophrenia, paranoid type. There were no findings or 
diagnoses of PTSD.
 
 In September 1985, the veteran was seen at VA.  He was not 
found to be suicidal or a threat to others, and was diagnosed 
with psychosis, compensated, on medication, and personality 
disorder.  There were no findings or diagnoses of PTSD.
 
During a VA walk-in examination in December 1985, the veteran 
stated that he felt paranoid at times, and that he did not 
have a history of depression, disturbance of sleep, or PTSD.  
He was diagnosed with paranoid schizophrenia, controlled with 
medication, and antisocial personality disorder.  There were 
no findings or diagnoses of PTSD.
 
In March 1986, medical records from the Wayne Correctional 
Center, dated in May 1983, were received, which reflect that 
the veteran was found to have an underlying pervasive 
paranoia.  He was diagnosed with paranoid schizophrenia (by 
history), in remission, and antisocial personality.  There 
were no findings or diagnoses of PTSD.
 
In April 1986, a VA examination was administered, which 
resulted in diagnoses of schizophrenia, paranoid type, and 
history of personality disorder.  There were no findings or 
diagnoses of PTSD.
 
In August 1986, Antonio E. Puente, Ph.D., a clinical 
neuropsychologist, submitted a declaration in which he found 
that the veteran suffered from paranoid schizophrenia.  There 
were no findings or diagnoses of PTSD.
 
At a personal hearing in August 1986, the veteran testified 
that: he was under a lot of stress while in service in Iran; 
he had been shot at, involved in fights, injured in a jeep 
accident and, on one occasion, found glass in his food; and 
that this was the beginning of his troubles with the law.
 
In February 1987, the veteran's sister and Vermice C. Gore 
submitted letters wherein they stated that the veteran was 
enrolled in college in 1973 and 1974 and had to leave because 
he was suffering from mental illness.
 
In a letter in January 1992, the veteran wrote that his 
mental problems began because of all that he endured while 
being stationed in Iran.  He also, in various letters, 
alluded to stressful incidents he experienced while serving 
in Iran and after his return to the United States. 
 
In February 1992, the veteran submitted an article from DAV 
magazine titled "PTSD: Treating the Trauma of War." 
 
Also submitted were medical records of treatment in the 1970s 
and 1980s, which the Board found were duplicates of those 
already in the claims folder.

In a November 1996 decision, the Board denied a request by 
the veteran to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, finding that the veteran had not presented new and 
material evidence.  The Board's decision included the 
findings that the additional evidence did not demonstrate 
that the veteran was currently suffering from PTSD, and did 
not show that the veteran had a psychiatric disorder which 
had its onset in service or within one year of service.  A 
Board decision is final when issued.  38 U.S.C.A. §§ 7103, 
7104.  

Pertinent evidence added to the record since the November 
1996 Board decision includes various written statements from 
the veteran.  In various statements submitted since the 
November 1996 Board decision, the veteran wrote that: his 
mental condition started in the Army but did not manifest 
itself until after service in 1975; a psychiatrist had 
written that his "nervous condition" began in 1975, about 
18 months after service separation; he experienced having a 
bullet fired at him in a park, glass found in his food, and a 
jeep accident; and the enemy conducted psychological warfare 
in the Middle East.  He submitted names of service members 
with whom he had served in Teheran, Iran. 

In the veteran's case, no competent medical evidence has been 
added to the record since November 1996 relating his 
currently diagnosed psychiatric disorders (schizophrenia, 
anti-social personality disorder, alcohol abuse) to any 
incident or manifestation during his period of active 
service, including claimed events in the Middle East or Iran.  
Likewise, no competent medical evidence has been added to the 
record since November 1996 to demonstrate a current diagnosis 
of PTSD, or finding that the veteran's claimed or reported 
symptoms are etiologically related to service.  

The evidence already of record in November 1996 included the 
veteran's assertions and histories pertaining to a mental 
condition having started in the Army, including glass found 
in his food, having been shot at, and involvement in a jeep 
accident, and other stressful events in service in Iran, and 
that his psychiatric disorder did not manifest until after 
service in 1975, about 18 months after service separation.  
In that regard, the Board finds that the newly received 
evidence is cumulative of evidence already of record and is, 
therefore, not "new."  Moreover, none of the additional 
evidence links currently diagnosed paranoid schizophrenia, 
personality disorder (including anti-social), or alcohol 
abuse with the remote events of service, so the additional 
evidence is not "material". 

The Board notes the veteran's continued expression of his 
belief that his currently diagnosed psychiatric disorders are 
etiologically related to service, and that he currently has 
PTSD.  However, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as a current diagnosis or an opinion as to the 
relationship between a current disability and service or 
reported continuous post-service symptomatology.  The 
veteran's lay opinion does not present a sufficient basis to 
establish the required nexus, and so his statements lack 
probative value and are not material.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  With regard to the veteran's 
assertion that about what a psychiatrist had written about 
the onset of his "nervous condition" in 1975, the Court has 
held that a veteran's account, "filtered as it [is] through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  That statement is thus not material.  

For these reasons, the Board must find that evidence received 
since the Board's decision in November 1996 is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim. The 
additional evidence is not new and material, and the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, the appeal is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

